Case 1:16-cr-00346-PAC Document 33 Filed 03/16/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

------ ---- pane enn ne nen nee KX
UNITED STATES OF AMERICA
1:16-cr-00346 (PAC)
- against -
ORDER
THOMAS SPROLLING,
Defendant.
---- panne n eens ae ~- -X

 

 

Thomas Sprolling is an inmate at U.S.P. Hazelton. Through counsel, he now renews his
motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Mot. Compassionate
Release, ECF No. 31. Sprolling previously moved pro se for compassionate release by letter
filed July 29, 2020, citing his health and concerns about COVID-19. Letter 1-2, ECF No. 25.
But prior to filing a motion for compassionate release in federal court, a defendant must either
“fully exhaust[] all administrative rights to appeal [the Bureau of Prisons’ (‘BOP’)] failure to
bring a motion on the defendant’s behalf” or wait for “the lapse of 30 days from the receipt of
such a request by the warden of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A).
Responding to Sprolling’s July 29 motion, the Government submitted that the BOP had no
record showing that Sprolling requested compassionate release from his warden prior to filing
his motion with the Court. Letter Opp’n 1, 6, ECF No. 26. Thus, on August 19, 2020, the Court
denied Sprolling’s motion, without prejudice, as premature. Order 2, ECF No. 27.

Sprolling wrote the next day to assure the Court that he had requested release from his
warden. Letter 1-2, ECF No. 28. The Court responded on August 21, 2020 by appointing
Richard Palma (“Defense Counsel”) to represent Sprolling. Order 1, ECF No. 29. On December

3, 2020, Defense Counsel filed a renewed motion for compassionate release, which is presently

 
Case 1:16-cr-00346-PAC Document 33 Filed 03/16/21 Page 2 of 3

before the Court. Mot. Compassionate Release, ECF No. 31. But this motion, too, is denied as
premature,

Defense Counsel submits that Sprolling requested compassionate release from his warden
“[o]n or about September 30, 2020,” but provides no proof of that. Jd. at 2. Rather, Defense
Counsel states: “[D]espite my efforts to contact him by letters dated September 28 and
November 10, 2020, Mr, Sprolling has not communicated with me.” Jd, at I n.1. Absent further
explanation, the Court does not see how Defense Counsel could know that Sprolling submitted a
request on or about September 30 if he has not communicated with Sprolling. The Government,
meanwhile, again submits that BOP has no record of any such request. Resp. Opp’n 1, ECF No.
32,

As the Court previously explained, a motion for compassionate release is ripe for
decision only after a defendant has requested release from the warden of his facility. Order at 1
n.1, ECF No. 27. Because the Court has no evidence that Sprofling requested compassionate
release from his warden, his renewed motion is again denied as premature without prejudice to
its renewal after Sprolling has exhausted his administrative remedies. See United States v.
Sanders, No. 17-cr-456 (RA), 2020 WL 6273906, at *2 (S.D.N.Y. Oct. 26, 2020) (“According to
the Government, moreover, ‘FCI Hazelton has no record of [the defendant] making a
compassionate release request.’ ... Absent any evidence that [the defendant] pursued that
avenue for relief, the Court will not ‘bypass the administrative process and decide the merits of a

333

claim that Congress clearly intended should start, in the first instance, with the BOP.””) (citations

omitted),
Case 1:16-cr-00346-PAC Document 33 Filed 03/16/21 Page 3 of 3

The Court makes no factual findings with respect to the grounds Sprolling offers to
justify compassionate release, nor does it reach any legal conclusions regarding them. Sprolling
may renew his motion after submitting a request for compassionate release to his warden and

providing the Court with evidence of that request.

Dated: New York, New York SO ORDERED

March /@, 2021
Nut bee.

HONORABLE PAUL A. CROTTY
United States District Judge
